            Case 1:20-cv-04332-LJL Document 43 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               6/11/2020
                                                                       :
YVONNE ROMAN, ET AL,                                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      20-cv-4332 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
ETHICON INC., ET AL,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On May 22, 2020, Hon. Joseph R. Goodwin, United States District Judge in the Southern
District of West Virginia, ordered this case transferred to the Southern District of New York.
(Dkt. No. 37.) It has been assigned to me for all purposes.

        The case is related to MDL 2327, 2:12-md-2327 (“Ethicon MDL”). Judge Goodwin’s
transfer order advised that “the time to conduct discovery is complete” and that “the parties have
had time to file dispositive and Daubert motions, responses and replies.” (Id.) He further urged
this Court to set the case for trial without reopening discovery.

        The Court is in receipt of the parties’ joint designation of non-PTO filings from the
Ethicon MDL, which—per Judge Goodwin’s order—the Court considers to be “all documents
from the main MDL that the parties jointly deem relevant to constitute an appropriate record for
the receiving court to consider.” (Id.)

        IT IS HEREBY ORDERED that, no later than June 18, 2020 at 5:00 p.m., the parties
shall submit a joint letter not to exceed three single-spaced pages that informs the Court about
the status of the case, including which matters remain to be resolved.

       IT IS FURTHER ORDERED that the parties shall appear for a telephonic conference on
June 22, 2020 at 11:30 a.m. The parties are directed to call (888) 251-2909 and use access code
2123101.

        SO ORDERED.


Dated: June 11, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
